8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Barry SKIDELSKY, Appellant,v.Federal Communications Commission,Bradmark Broadcasting Company, Intervenor.
No. 92-1460.
United States Court of Appeals, District of Columbia Circuit.
Oct. 28, 1993.Rehearing and Suggestion for Rehearing En BancDenied Jan. 10, 1994.

Before:  EDWARDS, SILBERMAN and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the Federal Communications Commission order, In re Barry Skidelsky, MM Docket No. 90-181 (FCC 92-398, Released September 2, 1992), be affirmed.   The Commission's decision is supported by substantial evidence in the record.   See Millar v. FCC, 707 F.2d 1530, 1539 (D.C.Cir.1983).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.